Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 3, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  156213                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 156213
                                                                    COA: 337651
                                                                    Cass CC: 16-010033-FC
  JAMES HENRY STARLING,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 31, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 3, 2018
           t1218
                                                                               Clerk